Citation Nr: 0715683	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-42 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The veteran's claims folder has since 
been transferred to the Reno, Nevada RO.

The Board notes that the veteran also perfected an appeal as 
to the issue of entitlement to service connection for sleep 
apnea.  During the pendency of the appeal, the RO, in a 
February 2006 rating decision, granted service connection for 
sleep apnea.  Because the veteran has not disagreed with the 
rating or effective date assigned for the disability, the 
issue pertaining to sleep apnea is no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).   
 

FINDINGS OF FACT

1.  There is no medical evidence demonstrating that the 
veteran currently has a bilateral hand disability.

2.  There is no medical evidence demonstrating that the 
veteran currently has a skin disability.

3.  There is no medical evidence demonstrating that the 
veteran currently has a sinus disability.

4.  There is no medical evidence demonstrating that the 
veteran currently has vertigo.



CONCLUSIONS OF LAW

1.  A bilateral hand disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303 (2006).

2.  A skin disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 
(2006).

3.  A sinus disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 
(2006).

4.  Vertigo was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2003 and July 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims of entitlement to 
service connection, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided by a March 2006 letter to the 
veteran.  Accordingly, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of VCAA notice, the Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case the 
initial July 2003 letter was provided prior to the appealed 
December 2003 rating decision in keeping with Pelegrini.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  

The veteran has undergone VA examinations.  The Board finds 
that these examinations, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claims.  There is no duty to provide another examination 
or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).
 
Based on the foregoing, VA satisfied its duties to the 
veteran.


Factual Background

The veteran contends that service connection should be 
granted for a bilateral hand condition, a skin condition, 
sinusitis and vertigo.  In particular, he alleges that he was 
treated for all these conditions during service and that he 
continues to suffer from these disorders.

The veteran's service medical records are negative for any 
findings, treatment or diagnoses of a hand injury or 
disorder.  The records show that the veteran was treated on 
various occasions during service for tinea, scabies, heat 
rash, atopic dermatitis, sore throat, upper respiratory 
infections, pharyngitis and vertigo.     

The veteran was afforded a pre-discharge (QTC) examination in 
August 2003.  The veteran complained of pain and stiffness in 
the both hands, constant skin rashes and sinus infections.  
Following physical examination, the examiner concluded that 
there were no objective findings of a disorder of either 
hand, skin rash, sinusitis or vertigo. 

The veteran underwent a VA examination in December 2005.  
Examination revealed no nasal obstruction and no evidence of 
sinusitis.

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 3 8 C.F.R. § 3.303(d) (2006).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

There are no service medical records that show any 
complaints, symptoms, diagnoses, or treatment of a disability 
of either hand.  

The veteran has reported that he currently suffers from pain 
stiffness in both hands.  Current VA examination, however, 
failed to provide a diagnosis for this claimed disorder.  

Although the service medical records do show treatment for 
various skin rashes, upper respiratory infections, sinusitis 
and vertigo, current VA examination failed to show that the 
veteran had a skin disability, sinusitis or vertigo.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); see also Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

Regardless of the theory of entitlement, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation. 38 U.S.C.A. §§ 1110, 1131; see also 
Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents resulted in 
disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (service connection may not be granted unless a 
current disability exists); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).
 
The veteran has failed to submit any medical evidence to 
provide support for his claims of a bilateral hand 
disability, a skin disability, a sinus disability and 
vertigo.  As the preponderance of the evidence is against the 
claims for service connection for a bilateral hand 
disability, a skin disability, a sinus disability and 
vertigo, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.  

While the Board notes the veteran's belief that he currently 
has a bilateral hand condition, skin condition, sinusitis and 
vertigo which are related to his period of service, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


ORDER

Service connection for a bilateral hand disability is denied.  

Service connection for a skin disability is denied.  

Service connection for a sinus disability is denied.

Service connection for vertigo is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


